Ostrander, J.
(dissenting). Morris L. Michello was the owner of the premises. He executed a conveyance of them to Fred E. Shearer. As a consequence, title to the premises, and ownership, did, or did not, pass to Shearer. It did not pass because the land was a homestead and the wife of Michello did not join in the conveyance. If Shearer acquired no title, he could not by his own deed create, or convey, *577an interest in the land. Yet it is plain that the widow is claiming an estate, created, if at all, by Shearer’s deed. It will not do to say that the occupancy of the land, for a homestead, was not actually disturbed by the transaction, and was not intended to be. The owner, by his deed, alienated the land, and his deed is therefore void. Ex nihilo nihil.
The quotation from the opinion of Mr. Justice Morse in Stevens v. Castel, 63 Mich. 111, 120 (29 N. W. 828), is the expression of the individual opinion of that judge, who expressly states that a charge to the contrary was an error not affecting the result of the trial “and is of no moment here.”
On the contrary, in Lott v. Lott, 146 Mich. 580 (109 N. W. 1126, 8 L. R. A. [N. S.] 748), reasoning for and against the proposition that the constitutional provision can be evaded was presented, with a review of former decisions, with the result that the court adhered to the rule that the conveyance of a homestead, by a married man, to a third person, must, to be valid, have the signature of the wife. See, also, Lawrence v. Vinkemulder, 157 Mich. 294 (122 N. W. 88).
The husband was owner of the land when he died. The land belongs to his heirs at law, subject to the widow’s rights therein.